Title: To Benjamin Franklin from Sir John Pringle, [June? 1769]
From: Pringle, Sir John
To: Franklin, Benjamin


[June?, 1769]
Sir John Pringle’s Compliments to Dr. Franklin, and begs to introduce to his acquaintance the bearer Dr. Starck who has lately made the curious experiments on living on bread and water, and who wanting to make a pair of nice scales for weighing himself in this prosecution of those experiments Sir J.P. has taken this liberty to address him to Dr. F. for his advice about the construction.
 
Addressed: To / Dr Franklin / Craven Street / at Mrs Stevenson’s left hand as you go down ⅔ of the way
